        Case 4:18-cr-00013-BMM Document 70 Filed 02/11/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                      CR-18-13-GF-BMM-2
                 Plaintiff,
      vs.

COREY SADDLER,                                                 ORDER

                 Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on January 27, 2021. (Doc. 69.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on January 26, 2021. (Doc.

65.) The United States accused Saddler of violating his conditions of supervised

release 1) by using methamphetamine on five separate occasions; 2) by using spice on

three separate occasions; 3) by failing to notify his probation officer of a contact with
        Case 4:18-cr-00013-BMM Document 70 Filed 02/11/21 Page 2 of 3



law enforcement; and 4) by failing to answer the questions of his probation officer

truthfully. (Doc. 61.)

       At the revocation hearing, Saddler admitted that he had violated the

conditions of his supervised release 1) by using methamphetamine on two separate

occasions; 2) by using spice on three separate occasions; and 3) by failing to answer

the questions of his probation officer truthfully . (Doc. 65.) Judge Johnston found

that the violations Saddler admitted proved to be serious and warranted revocation,

and recommended that Saddler receive a custodial sentence of 4 months, with 20

months of supervised release to follow. He recommended Saddler should serve the

first 60 days of supervised release in a secure inpatient drug treatment facility, such

as Alternatives, Inc. In Billings, Montana. He recommended Saddler should serve

the next 180 days of supervised release in a residential re-entry center. Saddler

should be prohibited from gambling and entering gambling casinos while on

supervised release. Saddler was advised of the 14 day objection period and his

right to allocute before the undersigned. (Doc. 65.)

       The violations prove serious and warrants revocation of Saddler’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

       Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 69) are ADOPTED IN FULL. IT IS FURTHER
        Case 4:18-cr-00013-BMM Document 70 Filed 02/11/21 Page 3 of 3



ORDERED that Defendant Corey Saddler Saddler be sentenced to the custod of

the United States Bureau of Prisons for 4 months, with 20 months of supervised

release to follow. Saddler will serve the first 60 days of supervised release in a

secure inpatient drug treatment facility, such as Alternatives, Inc. In Billings,

Montana. Saddler will serve the next 180 days of supervised release in a

residential re-entry center. Saddler is prohibited from gambling and entering

gambling casinos while on supervised release

      DATED this 11th day of February, 2021.
